Title: From Thomas Jefferson to Aaron Burr, 15 February 1805
From: Jefferson, Thomas
To: Burr, Aaron


                  
                                          
                            
                            Feb. 15. 1805.
                        
                  Th: Jefferson presents his respectful salutations to the Vice-president of the US. and his thanks for the friendly sentiments of his letter of this morning. the request for transmitting to the V. President elect the notification of his election, is put into a train for execution.
               